Citation Nr: 1311739	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a herniated nucleus pulposus at T7-8 with neuralgia since January 26, 2005, including on an extraschedular basis, currently rated as 40 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia.  

3.  Entitlement to service connection for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran filed an initial claim for service connection for a low back disorder in January 2001 which the RO denied in May 2001.  The Veteran appealed, and in June 2003, the Board denied entitlement to service connection for a low back disorder on direct and secondary bases.  The RO thereafter denied service connection for myofascial pain syndrome associated with chronic osteoporosis and spondylolistheis in June 2006, and for ankylosing spondylitis with myofascial pain syndrome in March 2009.  

In October 2008, the Board denied entitlement to an increased rating for residuals of a herniated nucleus pulposus at T7-8 with neuralgia since January 26, 2005, including on an extraschedular basis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  A joint motion to remand was filed with the Court.  The Court granted the joint motion in February 2010.  

These matters were most recently before the Board in September 2010 at which time the Board recharaceterized the issue of entitlement to service connection for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis, spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia, as a claim to reopen based on the previously decided and final June 2003 Board decision.  38 C.F.R. § 3.156 (2012).  The Board remanded this issue and deferred the issue of entitlement to an increased rating for residuals of a herniated nucleus pulposus at T7-8 with neuralgia since January 26, 2005, including on an extraschedular basis, pending the adjudication of the claim of entitlement to service connection for ankylosing spondylitis of the lower thoracic spine.  

Also in September 2010, the Board noted that the Veteran had initiated a timely appeal of the RO's February 2005 denial of entitlement to service connection for a cervical disorder and remanded the matter for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 242 (1999).  However, no further attention is warranted with respect to any claimed cervical disorder in light of a January 2011 grant of entitlement to service connection for cervical degenerative disc disease, as well as service connection for right and left upper extremity cervical radiculopathy.  Such grants are considered a full grant of the benefits sought with respect to this issue, and the Board has no jurisdiction to review the matter further.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

In September 2010 it was noted that the Veteran had requested a video conference hearing and the Board remanded the case so that such a hearing could be scheduled.  In January 2012, the Veteran withdrew his request for a video conference hearing.

In May 2012, the appellant filed a Notice of Appeal with the Board's September 2010 remand.  In December 2012, the Court issued an order granting the Secretary's motion to dismiss that appeal since the Board's September 2010 remand did not constitute a final Board decision which the Court explained was necessary for judicial review.  Kirkpatrick v. Principi, 18 Vet. App. 543 (2004).  

The appellant also filed a notice of appeal with a separate September 2010 Board decision that dismissed his motion to review the Board's denial of entitlement to an extraschedular rating for residuals of a herniated nucleus puplosus on the basis of clear and unmistakable error.  In regard to this latter appeal, the Court issued a stay pending the issuance of an opinion by an en banc Court in Rickett v. Shinseki, U.S. App. No. 09-2493 (submitted October 11, 2012, or until further order of the Court). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for residuals of a herniated nucleus pulposus at T7-8 with neuralgia since January 26, 2005, including on an extraschedular basis, as well as the issue of entitlement to service connection for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2003 decision, the Board denied entitlement to service connection for a low back disorder, on both a direct and secondary basis.  

2.  Evidence associated with the record since the June 2003 Board decision with respect to the issue of entitlement to service connection for a low back disorder relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In view of the Board's decision to reopen and remand the claim of entitlement to  service connection for a lumbar disability, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia, there is no need to address, at this time, VA's compliance with the Veterans Claims Assistance Act of 2000.

II.  Analysis

As noted, the Board denied entitlement to service connection for a low back disorder on a direct and secondary basis in June 2003.  That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Under pertinent law and VA regulations, VA may reopen and review a claim that has been previously denied if new and material evidence is received since the last final decision.  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Applicable law provides that service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The pertinent evidence on file at the time of the June 2003 Board decision consisted of the Veteran's service treatment records showing two episodes of low back pain, in January 1992 and January 1993.  In January 1992, the Veteran reported low back pain for two days after helping a friend move some boxes.  He was assessed as having low back strain.  He was seen in a follow up the next day and was assessed as having mechanical low back pain - improving.  In January 1993, the Veteran reported having low back pain for two to three days and said he twisted his back after catching a basket.  He was assessed as having back strain and was put on light duty for seven days.  He was noted to have a prior medical history of probable myofascial pain syndrome.  He was assessed in October 1992 as having regional myofascial pain syndrome, initially thought to possibly be secondary to hypermobility syndrome.  Findings at that time were focused on the Veteran's trapezius and neck complaints and there was no evidence of metabolic endocrine disease or systemic rheumatoid disease.  In February 1993, the Veteran was found by a Physical Evaluation Board to be unfit for duty due to musculoskeletal upper thoracic back pain.  He was first treated for this condition in service in 1991.

The pertinent evidence of record prior to June 2003 also consisted of private medical records, VA treatment records and a number of VA examination reports.  In this regard, the earliest VA examination reports, dated in July 1993, April 2000 and September 2000, pertain primarily to the Veteran's cervical/thoracic spine problems.  The first postservice medical records showing that the Veteran complained of lumbar pain is a July 1999 private treatment record that reflects his report of a two week history of persistent mid back as well as lumbar pain.  X-rays performed at that time were negative.  There is also a December 2000 private record noting a three to four month history of low back pain.  

In addition, private records from January 2001 reflect a diagnosis of grade I spondylolisthesis L5-S1, and note that the Veteran's back pain was likely caused by myofascial components.  A July 2001 VA examination report reflected the Veteran's complaints of mid and low back pain and contains an impression of characteristics of mechanical back pain which may have an impact as a result of osteoporosis.  VA outpatient records in October 2002 and January 2003 note that the Veteran had a five year history of low back pain and that he underwent lumbar decompression and L5-S1 fusion in January 2003.  A VA examiner in January 2003 reported that the Veteran's back pain was a combination of spondylolisthesis, osteoporosis and residuals of invertebral disc surgery (right T7-8 orthoscopic discectomy performed in May 2000).  Also, at a Board video conference hearing in May 2003, the Veteran testified that his low back and upper back conditions originated from the same inservice injury in 1991.  He said that when he sought medical attention for his low back in service, it was assumed he was there for his upper back and the medication he was given for his upper back helped alleviate his low back symptoms.

The evidence physically received after June 2003 includes VA records dated in January 2003, but received in July 2003, showing that the Veteran had a two year history of low back pain.  These records include the actual operative report of the lumbar fusion performed in January 2003.  It also contains a VA examination report dated in July 2003 wherein the examiner opined that they were not able to determine whether the Veteran's back disability stemmed primarily from his status post T7-8 surgery in May 2000 or status post lumbar fusion in January 2003.  There are also a number of VA outpatient records, particularly records dated in 2004, that date the Veteran's chronic back pain to service in 1991.  In addition to chronic back pain, there is a May 2004 record noting that the Veteran had thoracic and lumbar spine disease that dated back to 1991.  In addition, there are VA examination reports dated in September 2005, September 2007, July 2008 and January 2009 that contain various back diagnoses, but do not contain nexus opinions, with the exception of the January 2009 VA examination report finding no nexus between ankylosing spondylitis and service.

In light of the evidence outlined above, and keeping in mind the low threshold for reopening a claim, Shade, 24 Vet. App. at 117, the Board finds that the evidence submitted into the record since June 2003 is new, in that it was not previously of record.  The evidence is also material, notably the VA outpatient records in 2004, as they link the Veteran's chronic low back pain and lumbar disease to service.  As new and material evidence has been received, the claim of entitlement to service connection for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to the service-connected residuals of a herniated nucleus pulposus at T7-8 with neuralgia is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to the service-connected residuals of a herniated nucleus pulposus at T7-8 with neuralgia, is reopened.  


REMAND

Having reopened the claim for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia, the Board finds that additional development is necessary.  The Veteran's claim is complicated by the myriad of back diagnoses he has been given, in addition to the multilevel nature of his spine problems, including degenerative disc disease of the lumbar, thoracic and cervical spine.  Keeping in mind that the Veteran is presently service connected for a thoracic spine disability, the issue to be decided is whether he has a current low back disability or disabilities that are related to service or to his service-connected residuals of a herniated nucleus pulposus at T7-8 with neuralgia, to include by aggravation.  To this end, additional medical development is necessary in order to clarify the issue.  38 U.S.C.A. § 5103A(d).  

As noted, the Veteran's service treatment records show that he was treated for back pain on two separate occasions, in January 1992 after helping a friend lift boxes, and in January 1993 after twisting his back while catching a basket.  He was diagnosed on both occasions as having back strain.  Interestingly, he was also diagnosed in service in October 1992 as having regional myofascial pain syndrome.  Various postservice medical records contain this latter diagnosis as well.  Given the medical complexity of the Veteran's claimed lumbar disability, the Board finds that a more contemporaneous VA examination is necessary with an orthopedist and neurologist in order to clarify the etiology of any current lumbar disorder.

Regarding the issue of entitlement to an increased rating for residuals of a herniated nucleus pulposus at T7-8 with neuralgia since January 26, 2005, including on an extraschedular basis, the Board found in September 2010 that this issue was inextricably intertwined with a newly raised issue of entitlement to service connection for ankylosing spondylitis of the lower thoracic spine.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  The Board explained in September 2010 that in addition to the issue of entitlement to service connection for ankylosing spondylitis of the lumbar spine, a December 2008 x-ray report shows ankylosing spondylitis extending to the lower thoracic spine.  Thus, the Board directed that the issue of entitlement to service connection for ankylosing spondylitis of the lower thoracic spine, to include as secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia, be adjudicated prior to the increased rating issue; that is, prior to the claim for an increased rating for residuals of a herniated nucleus pulposus at T7-8 with neuralgia since January 26, 2005, including on an extraschedular basis, currently rated as 40 percent disabling.  Unfortunately, it appears from a review of the record that this directive has not been accomplished.  Thus, a new remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Also, any outstanding pertinent medical records, to include VA medical records from November 2010 to present, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of any outstanding medical records pertinent to the claims on appeal, to include VA treatment records from November 2010 to present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must then adjudicate the claim of entitlement to service connection for ankylosing spondylitis of the lower thoracic spine, to include secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely matter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).

3.  Thereafter, afford the Veteran VA examinations of his thoracolumbar spine by an orthopedist and a neurologist.  Access to the claims file, Virtual VA and a copy of this remand must be made available to each of the examiners for review.  The examiners should review the appellant's low back complaints as documented in both the service treatment records and post-service medical records.  The examiners must clarify what thoracolumbar back diagnoses the Veteran has had since January 2001, and for each diagnosed disorder opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any such diagnosis is related to the Veteran's military service.  If not, for each diagnosed disorder the examiners must opine whether the disorder is caused or aggravated by residuals of a herniated nucleus pulposes at T7-8 with neuralgia.  [If any examiner determines that any diagnosed low back disorder is aggravated by his service-connected thoracic spine disability, the examiner must attempt to quantify the approximate degree of aggravation.]  A rationale for all opinions should be provided. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that each examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completion of the above, the RO must review the expanded record and readjudicate the claim for service connection for a lumbar disorder, to include myofascial pain syndrome, chronic osteoporosis spondylolisthesis, and ankylosing spondylitis of the lumbar spine, on a direct basis and as secondary to residuals of a herniated nucleus pulposus at T7-8 with neuralgia.  The RO must also readjudicate the claim of entitlement to an increased rating for residuals of a herniated nucleus pulposus at T7-8 with neuralgia since January 26, 2005, including on an extraschedular basis.  If any benefit is not granted, the appellant must be furnished a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


